Debtor(s):                 Tina R. Pemberton                                                          Case Number:      15-10832

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

Chapter 13 Plan – Western District of Louisiana

      Check here if this is a modified plan.

      Check here if this is an amended plan.

      List below the sections that have been changed.                                                 Reason for Amendment/Modification
      2.1;3.1;4.2                                                                       This Modified Plan addresses the Trustee's Objection filed
                                                                                        on March 19, 2019 [ECF #64]; the Trustee's Supplemental
                                                                                        Objection filed on March 20, 2019 [ECF #65]; Chapter 13
                                                                                        Plan Payment Changes [ECF #73 and #74]; and the
                                                                                        Trustee's Objection filed on May 16, 2019 [ECF #78].


Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                                Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation               Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                       Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                 Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or                Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the                Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $ per Month for months, and
      $       per        for      months.
      $       per        for      months.
Revised 01/25/2018                                                    Chapter 13 Plan                                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                15-10832 - #84 File 06/27/19 Enter 06/27/19 18:00:42 Main Document Pg 1 of 6
Debtor(s):       Tina R. Pemberton                                                                 Case Number: 15-10832


         Modified Plans. The sum of $59,573.98 including insurance proceeds of $2763.37 which were refunded to the Debtor, was received
through the 44th plan month; then
     $1882.93 per month for 3 months, and
     $1888.04 per month for 13 months.
     $       per        for       months.

        Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                        60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:



2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

                  The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
                  the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
                  disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
                  proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to
                  the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                  controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
                  ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.

      Name of Creditor                  Description of Collateral         Current Installment               Pre-Petition Amount         Current Monthly
                                                                          Payment (including                of Arrearage, if any        Payment Begins
                                                                          escrow)
      Deutsche Bank                     Principal residence               ORIGINAL         696.14                   $12,007.19          6/1/15
      a/k/a Select                      817 N. Lakewood
      Portfolio Servicing]              Shreveport, LA 71107               NMPC #52:           713.54                                   9/1/17
      (Formerly Chase)
                                                                           NMPC #56            721.67                                   8/1/18

                                                                           NMPC #57            726.45                                   5/1/19




Revised 01/25/2018                                                     Chapter 13 Plan                                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                15-10832 - #84 File 06/27/19 Enter 06/27/19 18:00:42 Main Document Pg 2 of 6
Debtor(s):       Tina R. Pemberton                                                                 Case Number: 15-10832

      Name of Creditor                  Description of Collateral         Current Installment           Pre-Petition Amount             Current Monthly
                                                                          Payment (including            of Arrearage, if any            Payment Begins
                                                                          escrow)
                                                                          Disbursed by:
                                                                              Trustee
                                                                              Debtor(s)
                                                                              Third party – Name & Relationship to Debtor(s)


                  The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
     months itemized.

      Name of Creditor                  Description of Collateral         Current Installment               Specified Months for        Post Petition
                                                                          Payment (including                Default                     total Unpaid
                                                                          escrow)
      -NONE-

     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
                  The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
                  the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
                  disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
                  proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to
                  the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                  controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
                  ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.

      Name of Creditor                  Description of Collateral         Current Installment               Pre-Petition Amount         Current Monthly
                                                                          Payment (including                of Arrearage, if any        Payment Begins
                                                                          escrow)
      Caliber                           Daughter's Residence                ORIGINAL       $322.87                      $2989.73        2/1/16

                                        115 N. Greenbrook Loop               ECF #45         $326.03                                    5/1/17
                                        Shreveport, LA 71106
                                                                            NOPC #54          $447.25                                   5/1/18

                                                                            NOPC #71          $395.98                                   5/1/19


                                                                          Disbursed by:
                                                                              Trustee
                                                                              Debtor(s)
                                                                              Third party – Name & Relationship to Debtor(s)


                  The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
     months itemized.

      Name of Creditor                  Description of Collateral         Current Installment               Specified Months for        Post Petition
                                                                          Payment (including                Default                     total Unpaid
                                                                          escrow)
      -NONE-

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.
Revised 01/25/2018                                                     Chapter 13 Plan                                                                 Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                15-10832 - #84 File 06/27/19 Enter 06/27/19 18:00:42 Main Document Pg 3 of 6
Debtor(s):       Tina R. Pemberton                                                               Case Number: 15-10832


3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                Yes                 No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 3,200.00 of which $ 3,200.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0 for the modification. Fees are limited to the appropriate “No Look” fee amount
     or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.



Revised 01/25/2018                                                     Chapter 13 Plan                                                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                15-10832 - #84 File 06/27/19 Enter 06/27/19 18:00:42 Main Document Pg 4 of 6
Debtor(s):       Tina R. Pemberton                                                               Case Number: 15-10832

      Based upon the scheduled unsecured and undersecured claims in the amount of $3,275.35, it is anticipated unsecured creditors will be paid
      approximately $3,275.35, which is approximately 100.00 percent of their respective claims. However, the amount paid on any claim may vary
      depending on the actual filed and allowed claims.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $77,125.74. Regardless
      of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

      Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1    The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be
      treated as specified. All other executory contracts and unexpired leases are rejected.

      Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

      Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
      pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
      while the case was pending.

      Creditor                                                                           Adequate Protection Payment
      -NONE-

8.2 Changed Circumstances.

      Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
      address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
      worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
      funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.


Part 10:           Signatures

/s/ Robert W. Raley                                                         Date:      6-27-19
Robert W. Raley
Signature of Attorney for Debtor(s)

                                                                            Date:
Tina R. Pemberton
Debtor
                                                                            Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

Revised 01/25/2018                                                   Chapter 13 Plan                                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


                15-10832 - #84 File 06/27/19 Enter 06/27/19 18:00:42 Main Document Pg 5 of 6
Debtor(s):       Tina R. Pemberton                                                         Case Number: 15-10832

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                15-10832 - #84 File 06/27/19 Enter 06/27/19 18:00:42 Main Document Pg 6 of 6
